Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of withdrawn claims 6-10 directed to non-elected claimed methods without traverse.  Accordingly, withdrawn claims 6-10 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	IN THE CLAIMS:

	Please cancel withdrawn claims 6-10.

Reasons for Allowance
Claims 1-4 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “when a TEM-EDX is used to analyze an interface region including an interface at which the cubic boron nitride grains are adjacent to each other, oxygen exists on a whole or part of the interface, and a width D of a region in which the oxygen exists is more than or equal to 0.1 nm and less than or equal to 10 nm”.
United States Pre-Grant Patent Application Publication No. 2013/0291446 Al to Kukino et al. (hereinafter “Kukino”) teaches a cubic boron nitride sintered material (See Abstract of Kukino) comprising: not less than 60 volume% and not more than 99 volume% of cubic boron nitride grains (pars. [0023], [0025], [0029], [0045-46] of Kukino); and a remainder of a binder (pars. [0023], [0025], [0048- 49] of Kukino), wherein the binder includes WC, Co and an Al compound (pars. [0023], [0025], [0048-49] of Kukino).  Kukino teaches further the binder contains oxygen in an amount of not less than 1 mass % and not more than 3 mass % (par. [0055] of Kukino), which is equivalent to 0.0625 atomic % oxygen ([0.01/15.999] x 100) to 0.186 atomic % oxygen ([0.03/15.999] x 100).  In addition, Kukino teaches the cBN sintered body employed in the present invention can be obtained by introducing cBN particles, source material powders forming the heat insulating phase, and source material powders forming the binder phase in an ultra-high pressure apparatus and then subjecting these powders to ultra-high pressure sintering (par. [0066] of Kukino).  By thus including the source material powders forming the heat insulating phase and then carrying out ultra-high pressure sintering, Kukino teaches thermal conductivity of the cBN sintered body can be lowered (par. [0066] of Kukino).  Here, as a condition for ultra-high pressure sintering, Kukino teaches a pressure during ultra-high pressure sintering is preferably low, and more specifically, the pressure is preferably not lower 
There is no obvious reason to modify the teachings of Kukino using any one or more of the Okamura, Kobayashi, Yano, Ikeda, Miyashita or Sumiya references and teach “when a TEM-EDX is used to analyze an interface region including an interface at which the cubic boron nitride grains are adjacent to each other, oxygen exists on a whole or part of the interface, and a width D of a region in which the oxygen exists is more than or equal to 0.1 nm and less than or equal to 10 nm” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731